Title: John Jay to John Adams, 1 May 1786
From: Jay, John
To: Adams, John


          
            
              Dr, Sir
            
            

              Office for foreign Affairs

               1st: May 1786—
            
          

          147.217.82.449.353.508.118.407.338.420.170.547.
          267.72.290.243.327.43.512.630.339.371.592.82.72.407.419.
          508.290.583.147.15.642.186.48.449.297.290.309.82.343.
          479.652.241.242.482.139.332.180.186.108.639.118.642.424.
          482.409.271.350.82.138.543.38.255.648.72.581.407.82.
          30.540.570.189.339.180.402.420.343.62.409.92.213.189.
          350.6.528.540.482.186.49.482.309.189.489.290.43.
          401.591.649.204.446.409.642.186.48.449.297.290.309.82.
          469.196.82.418.642.82.409.561.409.407.338.380—
          I have the Honor to be with great Respect / Dr, Sir / Your most obt. & very hble: Servt.
          
            
              John Jay—
            
          
          
            It is the pleasure of Congress that you protract your
              Negotiations with the Court of great Britain respecting the posts which should have
              been before this surrendered to the United States, and other infractions of the said
              Treaty by that power—so as to avoid demanding a categorical answer respecting the same
              untill the further orders of Congress—
            
          
        